                                                                        FILED
                                                                           AUG 2 8 2019
                 IN THE UNITED STATES DISTRICT COURT                   Cieri<, U.S Diatrict Court
                     FOR THE DISTRICT OF MONTANA                          District Of Montana
                                                                                Missoula
                          MISSOULA DIVISION


 In the Matter of the Search of:
                                                    MJ 19-50-M-KLD

 i-Phone Cell Phone bearing 415-299-
 9660 more fully described in                          ORDER
 Attachment A-2



      The warrant in the above-entitled matter having been executed and returned

- together with a copy of the certified inventory of the property seized - to the

undersigned, the Clerk of Court is directed to file the same.

      IT IS SO ORDERED.

             DATED this 28th day of August, 2019.



                                                  1
                                                   }   o1(',ia~ 1e~
                                               @ een L. DeSoto
                                               United States Magistrate Judge




                                           1
